Citation Nr: 0737680	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.  


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas


CONCLUSION OF LAW

The veteran's PTSD does not meet the criteria for entitlement 
to a 70 percent schedular rating.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how an effective date was assigned, any questions 
regarding that matter are moot in light of the decision 
reached below.  While the appellant may not have received 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's PTSD is rated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under 38 C.F.R. § 
4.130,  a  50 percent evaluation is warranted for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than one a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material; forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  These scores have been recognized by the Court as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness.  Id. at 242.  

The DSM IV provides that a GAF score of between 41 and 50 
suggests that the veteran's psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A GAF 
score of between 51 and 60 indicates that the veteran has 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  It is 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Background

In a February 2004 VA Medical Center mental health clinic 
progress record it was noted that the veteran had an 
extensive substance abuse and legal difficulty history.  The 
examiner noted that the veteran endorsed symptoms of 
depression and PTSD.  He also reported symptoms of 
hyperarousal, flashbacks, intrusive memories, and emotional 
numbing.  He endorsed auditory and visual hallucinations, but 
denied suicidal and homicidal ideation.  Mental status 
examination revealed the veteran to be casually dressed, 
cooperative and calm.  His speech was normal and thought 
content was clear and coherent.  Eye contact was good.  His 
insight and judgment was fair.  The examiner opined that the 
veteran had a long colorful history with disturbing symptoms.  
While the veteran had not previously sought mental health 
treatment the appellant himself believed his symptoms were 
now getting worse.  The diagnoses were chronic untreated 
PTSD; possible substance abuse cocaine, alcohol; and rule out 
psychosis, not otherwise specified. A global assessment of 
functioning score of 40 was assigned.  The examiner noted 
that, "One wonders if his psychotic symptoms are worsening 
and he is clear that he wants more disability."  [The Board 
takes this opportunity to note that PTSD is not a psychosis, 
but rather, it is a neurosis.]

At a June 2004 VA examination the veteran noted that he was 
employed on and off.  He admitted to using cocaine and 
alcohol weekly.  He reported being emotionally distant, 
having a constricted affect, and a foreshortened sense of the 
future.  He endorsed having symptoms of hypervigilence, 
constant anger, being very easily startled, and having 
difficulty concentrating.  Mental status examination revealed 
the veteran to be calm and cooperative.  He established good 
eye contact.  Speech was normal and affect was full and of 
normal intensity.  His mood was described as irritable.  
Thought process was logical with no suicidal or homicidal 
ideation, and no auditory or visual hallucinations.  Insight 
and judgment were good.  Attention and concentration were 
grossly normal.  The diagnoses were PTSD, chronic; alcohol 
dependence; and, cocaine dependence. A GAF of 40 was 
assigned.  The examiner opined that:

This patient does have post-traumatic 
stress disorder and his symptoms are of 
high- moderate to low-serious intensity.  
The patient has current drug and alcohol 
dependence which is likely impairing his 
social and occupational functioning, as 
well as exacerbating mood and PTSD 
symptoms.  Although the patient does have 
PTSD symptoms, his low GAF does not 
reflect purely PTSD symptoms, the 
substance and alcohol dependence likely 
majorly impacts on his ability to relate 
socially and occupationally. If he did 
not have drug and alcohol dependence, his 
GAF would likely be about 50 from PTSD.

A January 2005 VA Medical Center clinical progress note noted 
that the veteran was employed as a painter.  He had missed 
his 2 previous mental health appointments.  His continuing 
history of cocaine and alcohol abuse, and inconsistently 
keeping his psychiatric treatment appointments was noted.

Analysis

In this case, the preponderance of the evidence is against 
finding that PTSD causes occupational and social impairment, 
with deficiencies in most areas.  The appellant has been 
employed on and off during the entire appeal period.  The 
veteran has consistently denied suicidal and homicidal 
ideation; there is no clinical evidence that PTSD causes 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  
Finally, there was no evidence that PTSD caused impaired 
abstract thinking, disturbance of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran has consistently been shown at his various VA 
examinations and mental health treatment sessions to be calm, 
cooperative, competent, and without evidence of a thought 
disorder.  While he has been assigned relatively low GAF 
scores, they are significantly affected by his nonservice 
connected alcohol and substance abuse.  Hence, considering 
the evidence of record against the rating criteria for PTSD, 
the symptoms are not shown to be greater than those 
compatible with occupational and social impairment with 
reduced reliability and productivity.  Accordingly, the 
preponderance of the evidence is against finding that an 
increased evaluation for PTSD is in order.  Therefore, the 
claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER


Entitlement to a rating in excess of 50 percent for PTSD is 
denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


